Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

      AMERISURE INSURANCE COMPANY, a
      Foreign corporation, individually and as
      subrogee and assignee of WALMART, INC.               Case No. 1:20-CV-20442-FAM
      f/k/a WAL-MART STORES, INC.,

             Plaintiff,
      vs.
      SENECA SPECIALTY INSURANCE COMPANY,
      a Foreign corporation, and MRK CONSTRUCTION,
      INCORPORATED, a Florida Corporation,

            Defendants.
      ____________________________________________/

               PLAINTIFF AMERISURE INSURANCE COMPANY’S RESPONSE TO
            DEFENDANT SENECA SPECIALTY INSURANCE COMPANY’S MOTION TO
                  DISMISS COUNTS 1 AND 2 OF AMERISURE’S COMPLAINT

             Plaintiff AMERISURE INSURANCE COMPANY, a Foreign corporation, individually

      and as subrogee and assignee of WALMART, INC. f/k/a WAL-MART STORES, INC.

      (“Amerisure”), by and through its undersigned counsel, opposes Defendant SENECA

      SPECIALTY INSURANCE COMPANY’s (“Seneca”) Motion to Dismiss Counts 1 and 2 of

      Amerisure’s Complaint (D.E. 11) (hereinafter the “Motion to Dismiss”). For the reasons set forth

      herein, this Court should deny the Motion to Dismiss.

 I.          Seneca’s Motion to Dismiss with respect to Count I should be denied as moot because
             Amerisure has voluntarily dismissed Count I.

             Federal Rule of Civil Procedure 41 provides that a plaintiff may voluntarily file a notice of

      dismissal of a claim before the opposing party serves an answer or motion for summary judgment.

      Fed. R. Civ. P. 41(a)(1)(A)(i). Where a plaintiff voluntarily dismisses a claim following a motion

      to dismiss by the defendant, the defendant’s motion to dismiss should be denied as moot. See,

      e.g., Cutler v. Voya Fin., Inc., No. 18-20723-Civ-WILLIAMS/TORRES, 2018 U.S. Dist. LEXIS

                                                       1
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 2 of 13




      144521, at *4 n.3 (S.D. Fla. Aug. 23, 2018) (denying defendant’s motion to dismiss count 2 as

      moot where plaintiff voluntarily withdrew count 2 following defendant’s motion to dismiss);

      Swipe for Life v. Xm Labs, No. 10-22337-CIV-SEITZ/SIMONTON, 2011 U.S. Dist. LEXIS

      169579, at *6 (S.D. Fla. Nov. 8, 2011) (stating that “the Court must deny, as moot, Defendants’

      Motion to Dismiss Counts II, III, IV, and VII” because plaintiff filed notice of voluntary dismissal

      of those claims after defendants filed motion to dismiss); Easton v. Gilbert S. Corp., No. 94-505-

      CIV-UNGARO-BENAGES, 1994 U.S. Dist. LEXIS 20564, at **12-13 (S.D. Fla. Nov. 23, 1994)

      (denying defendant’s motion to dismiss count II of complaint as moot because plaintiff voluntarily

      dismissed count II after motion to dismiss was filed). Following Seneca’s Motion to Dismiss,

      Amerisure filed a Notice of Voluntary Dismissal of Count I (D.E. 22). Accordingly, this Court

      should deny Seneca’s Motion to Dismiss with respect to Count I as moot.

II.           Seneca’s Motion to Dismiss with respect to Count II should be denied because
              Amerisure has stated a claim upon which relief can be granted.

              “When considering a motion to dismiss for failure to state a claim, a court must accept the

      allegations in the complaint as true, construing them in the light most favorable to the plaintiff.”

      Murphy v. FDIC, 208 F.3d 959, 962 (11th Cir. 2000). “Federal Rule of Civil Procedure 8(a)(2)

      requires ‘only a short and plain statement of the claim showing that the pleader is entitled to

      relief,’” and does not require “detailed factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S.

      544, 555 (2006). As the Eleventh Circuit has explained, a motion to dismiss for failure to state a

      claim

              “should be denied unless it appears beyond doubt that the Plaintiff can prove no set
              of facts in support of its claims.” (emphasis added) A complaint must not be
              dismissed unless it is shown that plaintiff can prove no set of facts in support of this
              claim, which would entitle him to relief. Thus, the movant sustains a very high
              burden.

      Jackam v. Hosp. Corp. of Am., 800 F.2d 1577, 1579 (11th Cir. 1986) (citations omitted).

                                                         2
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 3 of 13




         In order to state a claim for breach of contract, a plaintiff must allege (1) the existence of a

  contract, (2) a breach of the contract, and (3) damages resulting from that breach. Gallegos v.

  Great S. Life Ins. Co., No. 11-21199-CIV-LENARD/O’SULLIVAN, 2011 U.S. Dist. LEXIS

  166626 (S.D. Fla. July 6, 2011) (quoting Zarella v. Pacific Life Ins. Co., 755 F. Supp. 2d 1231,

  1241 (S.D. Fla. 2011)). Under Florida law, if an insurer fails to comply with its duty to defend or

  duty to indemnify an insured pursuant to an insurance policy, the insured may sue for breach of

  contract. Sanderson v. Zurich Am. Ins. Co., No. 8:09-cv-1755-T-23AEP, 2009 U.S. Dist. LEXIS

  115574, at *6 (M.D. Fla. Dec. 11, 2009) (citations omitted); see also Carrousel Concessions, Inc.

  v. Fla. Ins. Guar. Ass’n, 483 So. 2d 513, 516 (Fla. 3d DCA 1986) (“If the insurer breaches its duty

  to defend, it -- like any other party who fails to perform its contractual obligations -- becomes

  liable for all damages naturally flowing from the breach.”).

         Amerisure’s complaint against Seneca sets forth a short and plain statement of the facts

  showing that it is entitled to relief on its claim for breach of contract against Seneca. Specifically,

  Amerisure alleges the existence of a contract by asserting that Seneca issued a commercial general

  liability policy to MRK Construction, Incorporated (“MRK”), under which Walmart—

  Amerisure’s subrogor—qualifies as an additional insured. (D.E. 1 at ¶¶ 20-21.) Amerisure alleges

  that Seneca breached that contract by failing to defend and indemnify Walmart in the underlying

  lawsuit, as required by the terms of the policy. (D.E. 1 at ¶¶ 30-31.) Finally, Amerisure alleges

  that as a result of Seneca’s breach, Amerisure—as Walmart’s subrogee—has been and will

  continue to be damaged, including, but not limited to attorney’s fees, costs, and other expenses in

  defending the underlying lawsuit and paying the underlying judgment against Walmart. (D.E. 1

  at ¶¶ 32-34.)




                                                    3
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 4 of 13




          This Court should reject Seneca’s sole argument—that Seneca had no duty to defend

  because Walmart does not constitute an additional insured on the Seneca policy—because its

  argument is contrary to the plain and unambiguous language in the Seneca policy and is premised

  upon a string of cases analyzing different policy language. (See D.E. 11 at 12-13.)

         In this case, Amerisure alleges in the complaint that Walmart qualifies as an additional

  insured pursuant to the additional insured endorsement in the Seneca policy, which states, in

  relevant part:

                       ADDITIONAL INSURED – OWNERS, LESSEES OR
                         CONTRACTORS – SCHEDULED PERSON OR
                                    ORGANIZATION

         This endorsement modifies insurance provided under the following

                   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                            SCHEDULE

            Name Of Additional Insured                      Location(s) Of Covered
            Person(s) or Organization(s):                         Operations
            AS REQUIRED BY WRITTEN                       AS REQUIRED BY WRITTEN
                    CONTRACT                                     CONTRACT

         A. Section II – Who Is An Insured is amended to include as an additional insured
            the person(s) or organization(s) shown in the Schedule, but only with respect to
            liability for “bodily injury”, “property damage” or “personal and advertising
            injury” caused, in whole or in part by
            1. Your acts or omissions, or
            2. The acts or omissions of those acting on your behalf
            in the performance of your ongoing operations for the additional insured(s) at
            the location(s) designated above.

  (D.E. 1 at ¶ 21; see also D.E. 4-5 at 49 (emphasis added).) Amerisure further alleges, and Seneca

  does not dispute in its Motion to Dismiss, that the named insured, MRK, was required by written

  contract to include Walmart as an additional insured on the Seneca policy. (D.E. 1 at ¶ 19.) Thus,

  Amerisure qualifies as an additional insured on the Seneca policy “with respect to liability for


                                                  4
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 5 of 13




  ‘bodily injury’ . . . caused, in whole or in part by: 1. [MRK’s] acts or omissions, or 2. The acts or

  omissions of those acting on [MRK’s] behalf.”

         It is well-established that under Florida law, where the policy language is clear and

  unambiguous, it must be construed in accordance with its plain language. Auto-Owners Ins. Co.

  v. Anderson, 756 So. 2d 29, 33 (Fla. 2000). Additionally, where a policy fails to include clear

  language limiting coverage to vicarious liability, an additional insured is entitled to coverage for

  its own negligence. Nationwide Mut. Co. v. Nelson, 369 F. Supp. 3d 1249, 1267 (M.D. Fla. 2018)

  (citations omitted). Although it does not appear that any Florida court has considered whether this

  particular additional insured endorsement is limited to vicarious liability, other jurisdictions have

  concluded that this particular additional insured endorsement is not limited to the additional

  insured’s vicarious liability, and also provides coverage where the additional insured is sued for

  its own negligence, as long as the named insured was at least partially at fault. See, e.g., First

  Mercury Ins. Co. v. Shawmut Woodworking & Supply, Inc., 660 Fed. App’x 30, 34-35 (2d Cir.

  2016) (affirming summary judgment that insurer had duty to defend contractor and subcontractor

  pursuant to policy issued to sub-subcontractor even though underlying lawsuit only alleged

  negligence against contractor and subcontractor and did not name sub-subcontractor or allege any

  injuries caused by sub-subcontractor’s acts or omissions, and rejecting argument that coverage was

  limited to additional insured’s vicarious liability); Am. Guar. & Liab. Ins. Co. v. Norfolk S. Ry.

  Co., 278 F. Supp. 3d 1025, 1042 (E.D. Tenn. 2017) (explaining that policy language providing

  coverage to additional insured for injury “caused, in whole or in part, by” named insured

  “undercuts [insurer]’s argument that the policy only covers [additional insured]’s vicarious

  liability” because the “phrase ‘caused, in whole or in part’ denotes shared fault, and vicarious

  liability, on the other hand, ‘is an all or nothing proposition’”); Pro Con, Inc. v. Interstate Fire &


                                                    5
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 6 of 13




  Cas. Co., 794 F. Supp. 2d 242, 256-57 (D. Me. 2011) (concluding that by providing additional

  insured coverage for injury “caused, in whole or in part” by named insured, insurer intended

  coverage for additional insureds to extend beyond only those claims for vicarious liability of

  named insured, and ultimately holding that insurer had duty to defend additional insured for claims

  of direct negligence since those claims ultimately arose out of subcontractor’s operations). Cf.

  Scottsdale Ins. Co. v. Granada Ins. Co., 371 F. Supp. 3d 1130, 1135 (S.D. Fla. 2019) (noting that

  subcontractor’s liability insurer agreed that it had duty to defend contractor as additional insured

  under policy language identical to Seneca policy even though contractor was sued for direct claims

  rather than vicarious liability of subcontractor unless any policy exclusions applied).

         For example, in Capital City Real Estate, LLC v. Certain Underwriters at Lloyd’s London,

  a general contractor was retained to renovate a building located at 57 Bryant Street in Washington,

  DC, and the general contractor subsequently contracted with a subcontractor for the foundation,

  structural, and underpinning work. 788 F.3d 375, 377 (4th Cir. 2015). As required by the

  subcontract, the subcontractor obtained a commercial general liability policy, which included an

  additional insured endorsement for the contractor “but only with respect to liability for . . .

  ‘property damage’ . . . caused in whole or in part by: 1. [the subcontractor’s] acts or omissions; or

  2. The acts or omissions of those acting on [the subcontractor’s] behalf; in the performance of [the

  subcontractor’s] ongoing operators for [the contractor].” Id. During the work, a common shared

  wall between 57 Bryant Street and 55 Bryant Street collapsed, after which the owner of 55 Bryant

  Street submitted a claim to his own insurance carrier for property damage. Id. That insurer, as

  subrogee of its insured, subsequently filed a lawsuit against the contractor and three other

  defendants. Id. at 377-78. The complaint did not include any allegations against the subcontractor

  or seek any damages for any acts or omissions by the subcontractor, but instead attributed the


                                                   6
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 7 of 13




  collapse and damage to the negligence of the named defendants, including the contractor. Id. at

  378. The contractor filed a third-party complaint against the subcontractor, and demanded a

  defense and indemnification. Id. In response, the subcontractor’s commercial general liability

  carrier denied coverage to the contractor, and the contractor filed a declaratory judgment action

  seeking a declaration that the subcontractor’s carrier had a duty to defend and indemnify it in the

  underlying lawsuit. Id. The district court granted summary judgment in favor of the carrier, and

  the contractor appealed. Id.

         The Fourth Circuit first noted that the language in the additional insured endorsement “is

  quite clear that coverage is provided for [the contractor], as the additional insured, for ‘property

  damage . . . caused in whole or in part by’ [the subcontractor],” and specifically found that the

  plain language provides coverage to the contractor for property damage caused by the

  subcontractor either in whole or in part. Id. at 380. It then went on to reject the carrier’s argument

  that the scope of coverage was limited to the contractor’s vicarious liability for the subcontractor’s

  acts or omissions, finding that “there is no mention of vicarious or derivative liability in the

  Endorsement” and the plain language of the endorsement controls. Id. The Fourth Circuit also

  found that the contractor was an additional insured so as to trigger the duty to defend even though

  the underlying complaint was silent about the involvement of the subcontractor. Id. at 381-82.

  The underlying complaint alleged that the named defendants were negligent in failing to properly

  excavate and support the structure at 57 Bryant Street and failed to comply with the applicable

  standard of care while performing the renovations at 57 Bryant Street. Id. at 382. Since the

  subcontractor’s “involvement in those renovations is undisputed, it cannot be said that the

  complaint does not seek to hold the named defendants liable for property damage ‘caused in whole

  or in part’ by [the subcontractor].” Id. at 382.


                                                     7
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 8 of 13




         Capital City Real Estate is directly on point. As in that case, the Seneca policy provides

  coverage to Walmart as an additional insured for “liability for ‘bodily injury’ . . . caused, in whole

  or in part by” MRK’s acts or omissions. (D.E. 1 at ¶ 21; D.E. 4-5 at 49.) Under the plain and

  unambiguous language, the additional insured endorsement is not limited only to Walmart’s

  vicarious liability. Rather, as the court found in Capital City Real Estate, by including the phrase

  “caused, in whole or in part by” MRK, Seneca agreed to provide coverage to Walmart even for its

  own negligence, as long as MRK was partially at fault. In the underlying lawsuit against Walmart,

  the claimants alleged that they were injured at a Walmart store on or about October 21, 2011,

  “when a part of the ceiling collapsed and the [claimants] were pelted with large quantities of wet

  cement.” (D.E. 4-1 at 2.) They further alleged that Walmart, “its agents, servants or employees”

  were negligent in failing to maintain the premises in a reasonably safe condition by allowing wet

  cement to create a dangerous condition; failing to warn of the dangerous condition; failing to place

  barricades, warning signs, or other markings to alert customers of the potentially dangerous

  condition; failing to properly handle the wet cement with reasonable and prudent care; failing to

  correct the dangerous condition when it knew or should have known that the general public used

  the area in question; and performing negligent work or renovations by allowing wet concrete to

  fall on the claimants. (D.E. 4-1 at 2-3.) Although MRK was not named as a defendant in the

  underlying lawsuit filed against Walmart, as in Capital City Real Estate, MRK’s involvement in

  the renovations at Walmart, particularly with respect to the cement work, is undisputed. Indeed,

  Seneca concedes in its Motion to Dismiss that Walmart contracted with Case Contracting

  Company, Inc. (“Case”) to serve as a general contractor on the remodeling project, and that Case

  subcontracted with MRK “to perform masonry and cement work on the premises.” (D.E. 11 at 3.)

  Walmart also filed a third-party complaint against MRK in the underlying lawsuit, in which it


                                                    8
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 9 of 13




  alleged that the injuries asserted by the claimants were caused by MRK’s acts or omissions. (D.E.

  4-2.) Accordingly, this Court should reject Seneca’s argument that Walmart cannot qualify as a

  named insured because the underlying lawsuit did not assert a claim for vicarious liability. The

  plain language of the policy does not require a claim for vicarious liability against the additional

  insured, and the allegations against Walmart in the underlying lawsuit include fault as a result of

  MRK’s acts or omissions regardless of whether MRK was named as a defendant therein. Had

  Seneca intended to insure an additional insured only for vicarious liability of the named insured,

  it could have easily specified that within the policy. See, e.g., Norfolk S. Ry. Co., 278 F. Supp. 3d

  at 1043 (explaining that nothing prevented insurer from specifically precluding additional insured

  from receiving coverage for its own negligence and, had it intended to limit coverage to vicarious

  liability, it could have specified the same in the policy).

         Seneca does not cite any legal authority to support its position that the policy language in

  the additional insured endorsement in the Seneca policy requires an allegation of vicarious liability

  for the named insured’s negligence. The holdings in the cases cited by Seneca are based on

  completely different additional insured endorsements. Compare Cmty. Asphalt Corp. v. Travelers

  Indem. Co. of Am., No. 16-21758-CIV-LENARD/GOODMAN, 2017 U.S. Dist. LEXIS 63877, at

  **5, 24 (S.D. Fla. Apr. 26, 2017) (holding that additional insured coverage that applies “a) [o]nly

  with respect to liability for ‘bodily injury’, ‘property damage’ or ‘personal injury’; and b) [i]f, and

  only to the extent that, the injury or damage is caused by acts or omissions of you or your

  subcontractor in the performance of ‘your work’ . . . .” is limited to additional insured’s vicarious

  liability); King Cole Condo Ass’n, Inc. v. Mid-Continent Cas. Co., 21 F. Supp. 3d 1296, 1298-99

  (S.D. Fla. 2014) (holding that additional insured endorsement providing insurance to additional

  insured “but only with respect to liability directly attributable to your performance of ongoing


                                                     9
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 10 of 13




   operations for that insured” was limited to additional insured’s vicarious liability for named

   insured); United Rentals, Inc. v. Mid-Continent Cas. Co., 843 F. Supp. 2d 1309 (S.D. Fla. 2012)

   (considering whether party qualified as additional insured under policy that required a “legally

   valid ‘insured contract’”); Mid-Continent Cas. Co. v. Constr. Servs. & Consultants, Inc., No. 06-

   CV-80922-MARRA/JOHNSON, 2008 U.S. Dist. LEXIS 30718, at **8-9 (S.D. Fla. Mar. 31,

   2008) (concluding that additional insured endorsement that provided insurance “only with respect

   to liability directly attributable to [named insured]’s performance” did not provide insurance for

   additional insured’s own acts or omissions, but instead was limited to vicarious liability as a result

   of contractual relationship with named insured); Garcia v. Fed. Ins. Co., 969 So. 2d 288 (Fla.

   2007) (holding that additional insured endorsement that provides coverage to additional insured

   for “liability because of acts or omissions” of the named insured is limited to additional insured’s

   vicarious liability).

           To the extent the federal district court cases cited by Seneca have construed the phrase,

   “caused, in whole or in part” in other policy provisions, such as the definition of an “insured

   contract,” to be limited to vicarious liability, the Florida Fourth District Court of Appeal has since

   rejected that interpretation under Florida law. Mid-Continent Cas. Co. v. Royal Crane, LLC, 169

   So. 3d 174, 182-83 (Fla. 4th DCA 2015) (rejecting “narrow view” in United Rentals, Inc., King

   Cole Condo Ass’n, and Constr. Servs. & Consultants, Inc. that use of the phrase “caused, in whole

   or in part” within the definition of “insured contract” is limited to vicarious liability, and instead

   concluding that language extends to claims alleging liability by both named insured/indemnitor

   and indemnitee). In concluding as it did, the Florida appellate court relied upon a case from

   Minnesota. Id. (citing Nor-Son, Inc. v. W. Nat’l Mut. Ins. Co., No. A11-2016, 2012 Minn. App.

   Unpub. LEXIS 411 (Minn. Ct. App. May 14, 2012)). Of particular relevance, in Nor-Son, Inc.,


                                                    10
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 11 of 13




   the Minnesota court considered whether a subcontractor’s commercial liability insurer was

   obligated to defend a general contractor as an additional insured under an additional insured

   endorsement identical to the one in the Seneca policy. 2012 Minn. App. Unpub. LEXIS at **4-5.

   The claimant did not file suit against the subcontractor or otherwise allege any negligent acts by

   the subcontractor. Id. at *4. The general contractor filed a third-party complaint against the

   subcontractor, and provided that complaint to the insurer in order to demand a defense. Id. at *5.

   The insurer argued that it was only required to defend or indemnify the general contractor for its

   vicarious liability for the subcontractor. Id. The court rejected that argument, however, noting

   that the policy language extends coverage for liability incurred by the general contractor if caused,

   in whole or in part by the subcontractor’s negligence, which “indicates that policy coverage is not

   limited solely to vicarious liability.” Id. at **7-8. Based upon the foregoing, this Court should

   construe the phrase “cause, in whole or in part by” within the additional insured endorsement in a

   manner consistent with its plain meaning and with Florida’s Fourth District Court of Appeal in

   Royal Crane, LLC. See Winn-Dixie Stores, Inc. v. Dolgencorp, LLC, 746 F.3d 1008, 1021 (11th

   Cir. 2014) (“In interpreting Flroida law, we look first for case precedent from the Florida Supreme

   Court. Where we find none, we are ‘bound to adhere to decisions of the state’s intermediate

   appellate courts absent some persuasive indication that the state’s highest court would decide the

   issue otherwise.’” (citation omitted)).




                                                    11
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 12 of 13




          WHEREFORE, Plaintiff respectfully requests that this Honorable Court deny Seneca’s

   Motion to Dismiss (D.E. 11).

   Dated: April 21, 2020

                                                  Respectfully submitted,

                                                  BOYD & JENERETTE, P.A.


                                                  /s/Kansas R. Gooden
                                                  KANSAS R. GOODEN
                                                  Florida Bar No. 58707
                                                  kgooden@boydjen.com
                                                  ANDREW ABRAMOVICH
                                                  Florida Bar No.: 43128
                                                  aabramovich@boydjen.com
                                                  11767 S. Dixie Hwy, #274
                                                  Miami, FL 33156
                                                  Tel: (305) 537-1238
                                                  Fax: (904) 493-5658

                                                  KELLY L. GILLIS
                                                  Florida Bar. No. 68642
                                                  kgillis@boydjen.com
                                                  201 N. Hogan Street, Suite 400
                                                  Jacksonville, FL 32202
                                                  Tel: (904) 353-6241
                                                  Fax: (904) 353-2863
                                                  Counsel for Plaintiff Amerisure Insurance Company


                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of April, 2020, I filed a true and correct copy of the

   foregoing with the Clerk of the Court through the CM/ECF system, which will send a notice of

   electronic filing to all counsel of record identified on the Service List below.

                                                         /s/Kansas R. Gooden
                                                         KANSAS R. GOODEN




                                                    12
Case 1:20-cv-20442-FAM Document 23 Entered on FLSD Docket 04/21/2020 Page 13 of 13




                                         Service List

   Josh Levy, Esq.
   Florida Bar No. 668311
   Kennedys LLP
   1395 Brickell Avenue, Suite 640
   Miami, FL 33131
   Telephone (305) 371-1111
   Facsimile: (305) 374-8066
   josh.levy@kennedyslaw.com
   greter.medina@kennedyslaw.com
   Attorney for Seneca Specialty Insurance Company




                                             13
